Citation Nr: 1115324	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for right fibula fracture.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife.  



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1945 to December 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

A hearing was held on August 13, 2009 in White River Junction, Vermont, before  Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The Veteran's case was remanded in January 2008 for additional development, in March 2009 for a travel board hearing, and in November 2009 for an appropriate VA examination to comply with the January 2008 remand.  The record shows that the Veteran participated in a travel board hearing in August 2009 and was afforded a VA examination in April 2010.  As such, the Board finds that the remand directives have been substantially completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed in greater detail below, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for an increased rating for his right fibula fracture.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right fibula fracture results in ankylosis of the right ankle in plantar flexion at no more than 40 degrees, in dorsiflexion at no more than 10 degrees, and does not exhibit abduction, adduction, inversion or eversion deformity.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected right fibula fracture have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5270 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in August 2008 which notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  Specifically, he was informed in the letter of the types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The Veteran was also notified as to the assignment of disability ratings and effective dates.  The Board recognizes that the Veteran did not receive the notice letter prior to the June 2005 rating decision.  However, the Veteran's claim was readjudicated in the November 2008 Supplemental Statement of the Case (SSOC) and the February 2011 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Thus, VA cured any defect in the notice before the case was transferred to the Board on appeal, and no prejudice to the Veteran will result in proceeding with the issuance of a final decision.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims, including VA treatment records and by affording a VA examination.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that the Veteran was afforded VA examinations in August 2008, August 2009, and April 2010.  Initially, the Board recognizes that the Board's January 2008 remand directed that the Veteran be afforded a VA examination with an orthopedist.  The Veteran was afforded a VA examination in August 2008; however, it was unclear whether the examination was conducted by an orthopedist.  Even so, the Board finds that the examination is adequate as the report includes an examination of the Veteran and clinical findings related to his service-connected disability.  Furthermore, the Veteran was afforded a VA examination in August 2009 with an orthopedic surgeon.  See September 2009 memorandum.  The Board also recognizes that the August 2008 and August 2009 VA examination reports did not provide the complete clinical findings to rate the Veteran's disability under the pertinent rating criteria; however, the examination reports are still adequate with respect to the findings expressed in the reports.  In any event, the Board remanded the Veteran's claim in November 2009 to provide a new VA examination that included all pertinent clinical findings in order to rate the Veteran's disability.  The April 2010 VA examination is adequate as it was based on a physical examination of the Veteran and provides the medical information needed to address the rating criteria relevant to the issue.  Therefore, the November 2009 remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right fibula fracture was originally rated as 30 percent disabling under Diagnostic Code 5262.  Under Diagnostic Code 5262, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.17a, Diagnostic Code 5262 (2010).

However, as the Veteran's right fibula fracture has resulted in ankylosis of the ankle, the Board also finds that Diagnostic Code 5270 is applicable.  A 30 percent disability rating is warranted when the ankylosis of the ankle is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent disability rating is warranted when the ankylosis of the ankle is in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's right fibula fracture does not warrant a disability rating in excess of 30 percent.    

The VA treatment records show that the Veteran underwent a right ankle fusion in 2004.  The Veteran complained of progressively worsening pain over the years and that his pain increased with any type of weight-bearing activity.  He used a cane and had occasional swelling of both feet.  The January 2005 VA treatment record shows that the Veteran was doing well post operation.  The April 2005 VA treatment record noted that the Veteran had been doing well and that the fusion was solid.  

In a July 2005 VA treatment record, the Veteran's VA physician stated that the Veteran did not need a brace, but he clearly would always need a high top boot.  He stated that the Veteran should get full disability based on a fused ankle.  

The Veteran was afforded a VA examination in August 2008.  The most recent surgery performed on the Veteran's right ankle consisted of an ankle fusion which corrected the rotational deformity.  Since that time, he had been wearing high-top boots for additional stability.  On examination, there was mild swelling in the ankle.  The present alignment had approximately 10 degrees of external rotation with ankylosis at 10 degrees of plantar flexion.  The Veteran was diagnosed with post-traumatic arthritis of the right ankle with prior rotational deformity which had been treated and corrected by ankle fusion in essentially neutral position.  Correction of the rotational deformity with good functional realignment and stable ankylosis had been accomplished.  There is no effect on activities of daily living or employment.  The right ankle had some discomfort on weight bearing, but a question of range of motion changes was anticipated because of the fusion and resulting ankylosis.  

The Veteran was afforded another VA examination in August 2009.  The Veteran's joint symptoms included deformity, instability, pain, stiffness, weakness, incoordination, and inflammation.  There was no giving way, decreased speed of joint motion, episodes of dislocation or subluxation, or locking episodes.  On examination, the ankylosis was stable.  The joint pain was not free, but there was no discomfort with manual stress.  The Veteran exhibited 10 degrees of fixation in plantar flexion.  The ankle was not fixed in abduction, adduction, inversion, or eversion.  

The Veteran was afforded a VA examination in April 2010.  There was no history of bone neoplasm, osteomyelitis, or inflammation.  There was pain in the lateral ankle and foot.  There was a history of deformity of the right ankle.  The Veteran used two crutches for walking.  The Veteran reported flare-ups of bone or joint disease weekly with a duration of 1 to 2 days.  The Veteran stated that his flare-ups were severe with 100 percent functional impairment (cannot be on it).  On examination, the bone was noted to be abnormal as there was a bony resection required for surgical fusion of ankle.  The ankle had abnormal motion due to ankylosis and experienced limitation and pain.  The Veteran demonstrated an antalgic gait due to right external foot progression.  The Veteran was unable to stand for more than a few minutes and was unable to walk for more than a few yards.  There was no evidence of genu recurvatum and no malunion of the os calcis or astragalus.  The right ankle demonstrated bony joint enlargement, deformity, edema, tenderness, and abnormal motion.  The right ankle ankylosis was clinically in 10 degrees of plantar flexion with no motion or pain appreciated with stress and the foot was 10 degrees externally rotated relative to the knee.  The Veteran stated that he had been retired since 1983 due to bilateral hip arthritis.  The examiner noted that the service-connected right fibula fracture was of a significant severity open injury which required multiple procedures.  The Veteran has ankylosis of the right ankle in a favorable position - plantar flexion was fixed at not more than 40 degrees, dorsiflexion was not more than 10 degrees, there was no abduction, adduction, inversion, or eversion deformity.  The Veteran demonstrated evidence of pain, excess fatigability, incoordination, and weakness during the examination.  The Veteran reported a major flare up every week which was severe and resulted in 100 percent functional impairment.  

In reviewing the aforementioned medical evidence, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 30 percent under Diagnostic Code 5262.  Under Diagnostic Code 5262, a higher disability rating of 40 percent is warranted when there is nonunion of the tibia and fibula, with loose motion, requiring brace.  The medical evidence shows that the Veteran uses crutches, a cane, and wears a high top boot.  However, the medical evidence does not show that the Veteran requires a brace.  In fact, the July 2005 VA physician explained that the Veteran did not need a brace.  Therefore, a higher disability rating under Diagnostic Code 5262 is not warranted.  

In addition, the Board has considered whether the Veteran's right fibula fracture warrants a higher disability rating under Diagnostic Code 5270.  Diagnostic Code 5270 assigns a 40 percent disability rating when the ankylosed ankle is fixed in plantar flexion at more than 40 degrees, dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.   In this case, the medical evidence shows that the Veteran's right fibula fracture is not fixed in plantar flexion at more than 40 degrees or dorsiflexion at more than 10 degrees.  The August 2008 VA examination report shows that the Veteran's ankylosis was fixed at no more than 10 degrees of external rotation and 10 degrees of plantar flexion.  Specifically, the April 2010 VA examination report noted that plantar flexion was no more than 40 degrees and dorsiflexion was no more than 10 degrees.  In addition, there is no evidence of abduction, adduction, inversion or eversion deformity.  Therefore, a higher rating of 40 percent under Diagnostic Code 5270 is not warranted.  

The Board has also considered other pertinent diagnostic codes with respect to the ankle.  However, diagnostic codes 5271-5274 do not provide disability ratings in excess of 30 percent.  Therefore, application of these codes would not result in a higher disability rating.  

Additionally, while adjudication of musculoskeletal disorders ordinarily requires consideration of the impact of functional loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic Codes 5262 and 5270 are not predicated on loss of range of motion.  Diagnostic Code 5270 pertains to ankylosis of the ankle.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In fact, the April 2010 VA examiner stated that the Veteran had no motion and complete limitation due to his ankylosis.  Diagnostic Code 5262 does not reference limitation of motion.  Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 8 Vet. App. at 204-206, do not apply.  See also Johnson v. Brown, 9 Vet. App. 7 (1996).  Additionally, although the April 2010 VA examiner noted that the Veteran had symptoms of pain, excess fatigability, incoordination, and weakness, these symptoms did not result in any functional loss as the Veteran's right ankle does not have range of motion due to his ankylosis.  See April 2010 VA examination report.  Finally, the Board recognizes that the Veteran experiences pain due to his service-connected disability.  However, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board acknowledges the Veteran's statements that his disability warrants a higher disability rating.  In connection with his appeal, he has also submitted lay statements attesting to his condition.  The Board observes that some of these statements are identical to lay statements submitted during a prior appeal.  Nevertheless, the Board will address the statements as the Veteran submitted them in connection with his current appeal.  In a statement received in March 2008, D.D. and C.D. explained that they have been neighbors of the Veteran's for about twenty years.  They explained that ever since they have known him, the Veteran has walked with a certain amount of stiffness in his legs and has great difficulty with the aid of a cane.  They stated that stairs and uneven ground were definite obstacles for the Veteran.  They explained that two summers ago, the Veteran did some bulldozer work and stayed on the bulldozer all day because it was so painful to get on and off.  In another statement received in March 2008, the Veteran's friend explained that he had known the Veteran since he was a child and that he had hurt his leg when he was younger.  He said for the last few years, the Veteran has been getting lamer and lamer.  In another statement received in March 2008, the Veteran's friend noted that the Veteran had a slight limp caused by an injury from service.  He stated that over the years, he noticed his condition kept getting worse.  In another lay statement, the Veteran's friend, N.D., stated that the Veteran has had trouble with his leg since discharge from service and many days, he has suffered with pain in his leg.  He stated that the Veteran is at the point where he can no longer work and suffers from much pain on a daily basis.  The Board acknowledges the Veteran's belief and those of his friends that his disability is more severe than the current disability reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran and his friends are competent to provide evidence regarding symptomatology, they are not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  Such evidence must come from a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992). 

Based on the above, the Board finds that an increased disability rating is not warranted at any time during the pertinent appeal period.  Therefore, staged ratings for the Veteran's service-connected disability is not warranted.   See Hart, supra.  

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for right fibula fracture.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right fibula fracture is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board acknowledges that the Veteran's VA physician noted that the Veteran should get full disability based on his fused ankle.  However, the evidence of record simply does not show that the Veteran has an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  The Board therefore finds that the assigned rating reasonably describes the Veteran's disability level and, consequently, it cannot be said that the available schedular evaluation for the disability is inadequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right fibula fracture under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased disability rating in excess of 30 percent for service-connected right fibula fracture is denied.  


REMAND

In the November 2009 remand, the Board noted that the Veteran mentioned during his August 2009 hearing that his right fibula fracture affected his employability.  The Board referred the matter of entitlement to a TDIU to the RO for any necessary development.  However, it does not appear that any additional development was completed.

The United States Court of Appeals for Veterans Claims (Court) has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is some evidence that the Veteran may be unemployed due at least in part to his service-connected disability.  During the August 2009 hearing, the Veteran's representative mentioned that the statements in the file indicate that the Veteran did not go to work because of his disability and that unemployability has been implied through the claims file.  The evidence shows that the Veteran has been retired since 1983.  As such, the evidence of record reflects that the Veteran may be unemployed as a result of his service-connected right fibula fracture.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders to include sending the Veteran an application for TDIU and an appropriate notification letter.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


